     Case 2:20-cv-02084-JCM-EJY Document 32
                                         33 Filed 02/22/21
                                                  02/26/21 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorneys for Plaintiff, U.S. Bank Trustee National Association, as Trustee for Structured Asset
 7   Investment Loan Trust Mortgage Pass-Through Certificates, Series 2005-7
 8                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA

10   U.S. BANK TRUSTEE NATIONAL                        Case No.: 2:20-cv-02084-JCM-EJY
     ASSOCIATION, AS TRUSTEE, FOR
11   STRUCTURED ASSET INVESTMENT
12   LOAN TRUST MORTGAGE PASS-                         STIPULATION AND ORDER TO
     THROUGH CERTIFICATES, SERIES 2005-                EXTEND TIME PERIOD TO RESPOND
13   7,                                                TO EQUITY TITLE’S JOINDER TO
                                                       MOTIONS TO DISMISS AND
14                         Plaintiff,                  CONCURRENT MOTION TO DISMISS
15          vs.                                        [ECF Nos. 27 and 30]

16   FIDELITY NATIONAL TITLE GROUP,                    [First Request]
     INC.; COMMONWEALTH LAND TITLE
17   COMPANY; EQUITY TITLE, LLC dba
18   EQUITY TITLE OF NEVADA; DOE
     INDIVIDUALS I through X; and ROE
19   CORPORATIONS XI through XX, inclusive,
20                         Defendants.
21          Plaintiff U.S. Bank National Association, as Trustee FOR Structured Asset Investment
22   Loan Trust Mortgage Pass-Through Certificates, Series 2005-7 (“U.S. Bank Trustee”) and
23   Defendant Equity Title, LLC dba Equity Title of Nevada (“Equity Title”), by and through their
24   counsel of record, hereby stipulate and agree as follows:
25          1. On November 12, 2020, U.S. Bank Trustee filed its Complaint in Eighth Judicial
26                District Court, Case No. A-20-824686-C [ECF No. 1-1];
27          2. On November 12, 2020, Defendant Commonwealth Land Title Insurance Company
28                (“Commonwealth”) filed its Petition for Removal to this Court [ECF No. 1];



                                                Page 1 of 3
     Case 2:20-cv-02084-JCM-EJY Document 32
                                         33 Filed 02/22/21
                                                  02/26/21 Page 2 of 3




 1         3. On January 19, 2021, Commonwealth filed a Motion to Dismiss [ECF No. 19];
 2         4. On January 19, 2021, Defendant Fidelity National Title Group, Inc. (“Fidelity”) also
 3            filed a Motion to Dismiss [ECF No. 20];
 4         5. On February 9, 2021, Equity Title filed a Motion to Dismiss [ECF No. 27];
 5         6. On February 10, 2021, Equity Title filed a Joinder to Commonwealth and Fidelity’s
 6            Motions to Dismiss [ECF No. 30];
 7         7. U.S. Bank Trustee’s deadline to respond to Equity Title’s Joinder and Motion is
 8            currently February 23, 2021;
 9         8. U.S. Bank Trustee’s counsel is requesting an extension until March 26, 2021, to file
10            its response to the pending Joinder and Motion;
11         9. This extension is requested to allow U.S. Bank Trustee additional time to finalize
12            and file its response to the pending Joinder and Motion as lead handling counsel for
13            U.S. Bank Trustee continues to recover from an unexpected medical emergency.
14         10. Counsel for Equity Title does not oppose the requested extension;
15   ///
16
17   ///
18
19   ///
20
21   ///
22
23   ///
24
25   ///
26
27   ///
28



                                              Page 2 of 3
     Case 2:20-cv-02084-JCM-EJY Document 32
                                         33 Filed 02/22/21
                                                  02/26/21 Page 3 of 3




 1          11. This is the first request for an extension which is made in good faith and not for
 2             purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 22nd day of February, 2021.          DATED this 22nd day of February, 2021.
 5    WRIGHT, FINLAY & ZAK, LLP                       HOLLEY DRIGGS
 6
      /s/ Lindsay D. Robbins                          /s/ Marilyn Fine
 7    Lindsay D. Robbins, Esq.                        Marilyn Fine, Esq.
      Nevada Bar No. 13474                            Nevada Bar No. 5949
 8    7785 W. Sahara Ave., Suite 200                  400 S. Fourth Street, Third Floor
 9    Las Vegas, NV 89117                             Las Vegas, NV 89101
      Attorneys for Plaintiff, U.S. Bank Trustee      Attorney for Defendant, Equity Title, LLC
10    National Association, as Trustee for            dba Equity Title of Nevada
      Structured Asset Investment Loan Trust
11    Mortgage Pass-Through Certificates, Series
12    2005-7

13   IT IS SO ORDERED.
14          Dated this _____ 26,
                  February   day 2021.
                                 of February, 2021.
15
                                                ________________________________________
16                                              UNITED STATES DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
